DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because, line recites, “close state” should be change to --close state.--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrettlinger et al. (DE 102017 217476.5) (filed on 9/29/2017), which is same as PCT/EP2018076174, filed on 9/26/2018 and (US 11,316,289) hereafter Schrettlinger. (see annotated figs.)

    PNG
    media_image1.png
    410
    563
    media_image1.png
    Greyscale
Regarding claim 1, Schrettlinger discloses a securing sleeve 1 for securing a shield 57 of an electric conductor 55 to a shielding contact 53, comprising: a securing section having a bottom B disposed between a pair of wings W1,W2, the bottom B supporting the electric conductor 55, the wings W1, W2 are spaced apart at a free end of each of the wings distal from the bottom by a slot S extending in an axial direction in an open state of the securing sleeve, the wings W1, W2 have a plurality of complementary positive locking element at the free ends that secure the securing sleeve in a circumferential direction in a closed state (see figs. 5,6). 
Regarding claim 2, Schrettlinger discloses the securing sleeve is not crimped in the closed state.
Regarding claim 3, Schrettlinger discloses the complementary positive locking elements are interlocked under a tensile stress in the closed state see fig. 5.
Regarding claim 4, Schrettlinger discloses at least one of the complementary positive locking elements is a radially projecting latching tab LT (fig. 5).

    PNG
    media_image2.png
    415
    531
    media_image2.png
    Greyscale
Regarding claim 5, Schrettlinger discloses the radially projecting latching tab LT has a straight support section by which the radially projecting latching tab abuts against one of the wings in the closed state (fig. 5).
Regarding claim 6, Schrettlinger discloses the radially projecting latching tab has a latching hook radially projecting to an inside (fig. 5).
Regarding claim 7, Schrettlinger discloses the radially projecting latching tab extends in the axial direction across a complete length of one of the wings.
Regarding claim 8, Schrettlinger discloses the radially projecting latching tab LT is arranged between a pair of fingers F of one of the wings, the fingers F extending in parallel to each other in the circumferential direction.
Regarding claim 9, Schrettlinger discloses one of the wings W is inserted through a gap between the fingers F and the radially projecting latching tab LT in the closed state.
Regarding claim 10, Schrettlinger, discloses the fingers F each have a latching projection LP that projects in a direction opposite to the latching hook.
Regarding claim 11, Schrettlinger, discloses at least W1 one of the wings W1 W2 has a rigid latching nose 21, 23 projecting radially to an outside.
Regarding claim 12, Schrettlinger, discloses the rigid latching nose 21, 23 is one of the complementary positive locking elements.
Regarding claim 13, Schrettlinger, discloses a further securing section (upper portion of wings W1, W2) with a pair of further wings W3, W4 spaced apart from the securing section in the axial direction.
Regarding claim 14, Schrettlinger, discloses the further wings W3, W4 extend away from the bottom B and have the complementary positive locking elements.
Regarding claim 15, Schrettlinger, discloses a contact arrangement (fig. 8), comprising: an electric conductor 55 with a shield 57; a shielding contact 53 contacting the shield 57; and a securing sleeve 1 securing the shield 57 to the shielding contact 53, the securing sleeve 1 including a securing section having a bottom B disposed between a pair of wings W1, W2, the bottom B supporting the electric conductor 55, the wings W1, W2 are spaced apart at a free end of each of the wings distal from the bottom by a slot S extending in an axial direction in an open state of the securing sleeve, the wings W1, W2 have a plurality of complementary positive locking element at the free ends that secure the securing sleeve S in a circumferential direction in a closed state.
Regarding claim 16, Schrettlinger, discloses the shield 57 is arranged between the securing sleeve 1 and the shielding contact 57.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831